DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, claim 1 recites the limitation d50 and d90 values of “said cubic boron nitride particle" as d50 and d90 are particle size distribution values they must be measured across multiple particles, not a single particle.  Therefore it is indefinite as to what d50 and d90 of an individual particle reflect.

Regarding claims 2 and 4-10, claims 2 and 4-10 are rejected for their incorporation of the above due to their dependencies on claim 1.

Claim Rejections – 35 USC 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Setoyama et al. (US 2013/0199351 A1), hereinafter Setoyama, over Sakamoto et al. (US 2013/0022419 A1), hereinafter Sakamoto, both originally of record of the Non-Final rejection filed August 29, 2019. 

Regarding claims 1, 2 and 10, Setoyama teaches a surface-coated sintered cubic boron nitride material (Abstract) that is a cutting tool ([0017]; per Sakamoto, [0017], the definition of a cutting tool “includes a cutting edge at a ridgeline between a rake face and a flank face” see MPEP 2131.01 Part (II)), with a surface coating layer covering the sintered body of cubic boron nitride, including directly to the sintered body at a portion not covered by the adhesion layer ([0021]; [0036]; [0157]), the sintered body of cubic boron nitride contains 20 to 99.5% by volume of cubic boron nitride particles, and a binder ([0023]-[0024]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), the coating layer is AlCrN in any conventionally known atomic ratio ([0075]), one such ratio is Al0.7Cr0.3N ([0158]; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03), the binder comprises at least one element selected from the group consisting of group IVa elements, group Va elements, and group VIa elements, Al, and Si and at least one of B, C,N or O ([0025]), like AlN or AlB2 ([0155]), the binder composition further including Co or W ([0030]), and the substrate of sintered cubic boron nitride with a triangular shape with two sides sandwiching a vertex angle of a cutting edge ([0154]), the sintered body is coated with the hard coating layer ([0157]; the sintered body includes the two sides around a vertex angle), and the cubic boron nitride particles have an average particle size of 0.2-10 microns, which may have a distribution (i.e. may also not have a distribution and all be the same particle size, which means d50 and d90 are the average particle size) ([0032]; the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 
In a secondary embodiment, Setoyama teaches a specific example of the cubic boron nitride of 92% by volume in the sintered body of the cubic boron nitride with a binder ([0100]; a specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I)) and a specific example of the cubic boron nitride of 98% by volume with a binder of Al, AlN and AlB2 ([0148]; a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary embodiment of Setoyama to incorporate the secondary embodiment of the of the cubic boron nitride of 92% by volume in the sintered body of the cubic boron nitride with a binder or a tertiary embodiment of a specific example of the cubic boron nitride of 98% by volume with a binder of Al, AlN and AlB2.  The motivation for doing so would have been detail an amount of binder cubic boron nitride the allowable range that is possible to use ([0023]) because the binder is not particularly limited ([0024]) and thereby provide sufficient binding for the sintered body.
Sakamoto, in the similar field of endeavor, coated cutting tools (Abstract) including with a hard phased body of CBN ([0045]), teaches the sides sandwiching a vertex angle cutting edge are the rake face and flank face, to form a coated cutting tool (Fig. 1(b); [0028]-[0029]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Setoyama to incorporate the sides sandwiching a vertex angle cutting edge are the rake face and flank face, to form a coated cutting tool, taught by Sakamoto.  The motivation for doing so would have been to detail the definition of cutting tool sides, angles and body ([0028]) for application to the cutting tool of Setoyama for clarity of the 

Regarding claims 4 and 5, Setoyama in view of Sakamoto teaches each limitation of claim 1, as discussed above, and Setoyama further teaches the binder was Al, AlN and AlB2 ([0148]; corresponding to all of a first compound of Al and at least N and B).

Regarding claim 6, Setoyama in view of Sakamoto teaches each limitation of claim 1, as discussed above and the properties recited in claim 6. Claim 6 defines a region of the sintered cubic boron nitride material to then define the proportion of voids in if, which is a concentration of voids. The lines are virtually defined to encompass the surface area of the voids. §MPEP 2112.01 II states a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the applicant claims are necessarily present. The porosity (proportion of voids) of a material is a property of the chemical composition and Setoyama teaches the chemical composition (see citations to Setoyama as mapped to Claim 1), which therefore teaches the properties of wherein in a cross section of said face-coated cubic boron nitride sintered material, when the region sandwiched between a first virtual straight line segment located on an interface where one surface of cubic boron nitride sintered material and said coating are in contact with each other and having a length of 500 µm, and a second virtual straight line segment obtained by moving said first virtual straight line segment parallel toward the inside of said cubic boron nitride material by 10 µm, is observed, voids are present in said region, and a proportion of said voids in the said region is greater than or equal to 0.1% by area and less than or equal to 5% by area (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655,1658 (Fed. Cir. 1990)).

Regarding claim 7, Setoyama in view of Sakamoto teaches each of the limitations of claim 1 as discussed above, and Setoyama further teaches the coating layer is AlCrN in any conventionally known atomic ratio ([0075]), one such ratio is Al0.7Cr0.3N ([0158]) and coatings are deposited by arc ion plating method ([0087]).  Setoyama does not teach wherein surface roughness Ra of the outermost surface of said coating is greater than or equal to 0.005 µm and less than or equal to 0.2 µm.
Sakamoto, in the similar field of endeavor, coated cutting tools (Abstract) including with a hard phased body of CBN ([0045]), teaches the coating is formed with an ion plating method ([0049]) a compound of AlCrN (Claims 1 and 8) wherein the surface roughness is 0.15 microns to 0.6 microns for the flank surface ([0022]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Setoyama to incorporate the surface roughness is 0.15 microns to 0.6 microns for the flank surface, taught by Sakamoto.  The motivation for doing so would have been that AlCrN layers (Claims 1 and 8) by ion plating method ([0049]) produces coarse particles larger than the thickness of the coating film, which thereby improve welding and wear resistance ([0005]).

Regarding claim 8, Setoyama in view of Sakamoto teaches each limitation of claim 1, as discussed above, and Setoyama further teaches hard coating layer has a composition of a laminate having alternate layers of Al0.7Cr0.3N (layer A) and To0.5Al0.4Si0.1N (layer B) ([0158]).

Regarding claim 9, Setoyama in view of Sakamoto teaches each of the limitations of claim 1, as discussed above.  Setoyama does not teach coating further contains a layer C, and layer C is constituted of Tix3My3Ca3Nb3 (provided that M is greater than or equal to one kind of Cr, 
Sakamoto, in the similar field of endeavor, coated cutting tools (Abstract) including with a hard phased body of CBN ([0045]), teaches Al0.8Cr0.2N ([0041]; [0047]) is a first coating layer and a second coating layer of Ti0.5 Nb0.5 N ([0041]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Setoyama to include Al0.8Cr0.2N is a first coating layer and a second coating layer of Ti0.5 Nb0.5 N taught by Sakamoto.  The motivation for doing so would have been to improve the hardness of the coating layer, reduce the internal stress and thereby prevent chipping and peeling even with a thick coating layer ([0041]). 

Response to Arguments
Applicant’s claim amendments, filed November 03, 2021, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of August 04, 2021 has been withdrawn.  However, the claim amendments led to new 35 U.S.C. 112(b) rejections in this office action, as noted above.

Applicant's arguments filed November 03, 2021 have been fully considered but they are not persuasive regarding the 35 U.S.C. 103 rejections. Regarding applicant’s arguments to the first and second compounds in the binder, this is not persuasive as they are not required to be separate, exclusive compounds as presently recited and Setoyama clearly teaches a compound of at least one element selected from a group consisting of group Iva elements, group Va elements, and group Via elements in a periodic table of elements, Al and Si, and at least on element selected from the group consisting of boron, carbon, nitrogen and oxygen, further containing Co, W, Ni Al and/or the like ([0025]; [0030]) (i.e. Setoyama teaches a compound of Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992), therefore, this argument is also not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784